United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3656
                                   ___________

Hunter R. Levi,                       *
                                      *
            Petitioner,               *
                                      *
      v.                              *
                                      * Petition for Review of an
United States Department of Labor,    * Order of the United States
                                      * Department of Labor.
            Respondent,               *
                                      *     [UNPUBLISHED]
Anheuser-Busch Companies, Inc.        *
                                      *
            Intervenor.               *
                                 ___________

                             Submitted: July 29, 2010
                                Filed: August 3, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Hunter Levi petitions for review of a final order of the United States
Department of Labor Administrative Review Board (ARB), affirming the dismissal
of his administrative complaint that Anheuser Busch Companies, Inc., violated the
whistleblower provisions of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A.
Having carefully reviewed the record, we conclude that the ARB’s decision is not
arbitrary, capricious, an abuse of discretion, contrary to the law, or unsupported by
substantial evidence in the record. See 49 U.S.C. § 42121(b)(4)(A), providing for
review of an ARB decision under the Administrative Procedure Act; 5 U.S.C.
§ 706(2), prescribing the APA standard of review. Levi’s contention that the
Department of Labor is selectively enforcing the law is without merit. Accordingly,
we deny the petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-